DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/22 has been entered.

Allowable Subject Matter
Claims 1-5 and 8-21 are allowed.

			Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a test tube holder having an inner area comprising a sealant ring within the inner area, wherein the sealant ring comprises a resilient material and forms an access port aperture therethrough, wherein the test tube holder is attached to a top surface of the base, wherein the test tube holder is secured within the outer body to the base, which in turn is secured to the midline plate.

The prior art does not teach or suggest wherein the vacuum chambers comprise a first sealant ring within the first aperture, wherein the first sealant ring comprises a resilient material and forms an access port aperture therethrough, wherein the second vacuum chamber comprises a second sealant ring within the second aperture, wherein the second sealant ring comprises the resilient material and forms a second access port aperture therethrough; wherein the vacuum pump is configured to apply a vacuum force to the first receptacle through the first vacuum outlet when a first test tube is inserted into the first access hole and placed onto the first sealant ring such that the first test tube can be pulled inwardly into the first receptacle by the vacuum force and a first seal can form between a first surface of the first sealant ring and a first surface of the first test tube or the second receptacle through the second vacuum outlet when a second test tube is inserted into the second access hole and placed onto the second sealant ring such that the second test tube can be pulled inwardly into the second receptacle by the vacuum force and a second seal can form between a second surface of the-4-Docket No.: 2017P16932WOUSApplication No.: 16/646,047Response to Office Action dated: May 26, 2022 second sealant ring and a second surface of the second test tube when a vacuum is applied by the vacuum robot arm.

The prior art does not teach or suggest a test tube vacuum retainer system, comprising: a tank having a top plate and a bottom plate, wherein the top plate forms a tank aperture therethrough; a spring inside the tank and attached to the tank at the bottom plate; a hollow stem, wherein a bottom portion of the hollow stem is within the tank and connected to the spring, wherein the hollow stem extends out of the tank through the tank aperture and a top portion of the hollow stem is outside of the tank; and a receptacle attached to the top portion of the hollow stem; wherein a vacuum is applied to the tank via a vacuum hose connected to a vacuum pump, wherein the vacuum hose is in fluid communication with an internal volume of the tank; wherein the hollow stem comprises a side wall, wherein the side wall forms an hollow stem aperture therethrough.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Additional Reference
The prior art of Lerner (US Patent 3,361,343) teaches in order to accommodate a wide variety of diameters of test tubes 38, a suitable holding means 40 is provided. As shown herein the holding means 49 is a leaf spring having one end fixed to the wall of the test tube holder 34 and has a free cantilevered portion 42 that normally extends across the diameter of the test tube holder 34 (FIG. 4) at an angle to the longitudinal axis thereof. When a test tube 38 is inserted into the test tube holder, it engages the spring portion 42 and pushes it down and across the test tube holder 34 to the position best shown in FIG. 3 where the spring presses against a 70o side of the test tube 38 and sandwiches that test tube between the spring portion 42 and the opposed wall of the test tube holder 34. Col. 2, lines 59-71
Lerner is silent to a test tube holder having an inner area comprising a sealant ring within the inner area, wherein the sealant ring comprises a resilient material and forms an access port aperture therethrough the external outlet is configured to be connected to a vacuum pump configured to apply a vacuum force to at the access port aperture when a test tube is  placed onto the test tube holder such that the test tube can be pulled inwardly toward the base by the vacuum force and a seal can form between a surface of the sealant ring and a surface of the test tube, and wherein a vacuum chamber can be formed by the test tube, the -2-Docket No.: 2017P16932WOUSApplication No.: 16/646,047Response to Office Action dated: May 26, 2022sealant ring, the test tube holder, and the base.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798